Order unanimously reversed on the law, without costs, writ sustained and relator remanded to the Sheriff of Otsego County for resentence after compliance with section 480 of the Code of Criminal Procedure. Memorandum: At the time of the imposition of the sentence of October 15, 1962 there was no compliance with section 480 of the Code of Criminal Procedure, and there should have been. (Appeal from order of Wyoming County Court, dismissing, following a hearing, writ of habeas corpus and remanding relator to custody of Warden.) Present—Williams, P. J., Bastow, Goldman, Henry and Noonan, JJ.